 

GENERAL RELEASE AGREEMENT

 

This GENERAL RELEASE AGREEMENT (this “Agreement”), dated as of October 8, 2020,
is entered into by and among Innocap, Inc., a Nevada corporation (“Seller”),
Star Exploration Corporation a Texas Corporation (“Split-Off Subsidiary”), Paul
Tidwell (“Buyer”) and Unique Logistics Holdings, Inc, a Delaware Corporation
(“ULHI”). In consideration of the mutual benefits to be derived from this
Agreement, the covenants and agreements set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the execution and delivery hereof, the parties hereto hereby agree as follows:

 

1. Split-Off Agreement. This Agreement is executed and delivered by Split-Off
Subsidiary pursuant to the requirements of Section 8.3 of that certain Split-Off
Agreement (the “Split-Off Agreement”) by and among Seller, Split-Off Subsidiary
and Buyer as a condition precedent to the closing (the “Closing”) of the
Split-Off Agreement.

 

2. Release and Waiver by Split-Off Subsidiary. For and in consideration of the
covenants and promises contained herein and in the Split-Off Agreement, the
receipt and sufficiency of which are hereby acknowledged, Split-Off Subsidiary,
on behalf of itself and its permitted assigns, representatives and agents, if
any (the “Split-Off Subsidiary Releasors”), hereby covenants not to sue and
fully, finally and forever completely releases Seller and UHLI, along with each
of their respective present, future and former officers, directors,
stockholders, members, employees, agents, attorneys and representatives
(collectively, the “Released Parties”), of and from any and all claims, actions,
obligations, liabilities, demands and/or causes of action, of whatever kind or
character, whether now known or unknown, which Split-Off Subsidiary or any of
the other Split-Off Subsidiary Releasors has or might claim to have against any
of the Released Parties for any and all injuries, harm, damages (actual and
punitive), costs, losses, expenses, attorneys’ fees and/or liability or other
detriment, if any, whenever incurred or suffered by Split-Off Subsidiary or any
of the other Split-Off Subsidiary Releasors arising from, relating to, or in any
way connected with, any fact, event, transaction, action or omission that
occurred or failed to occur on or prior to the date of the Closing.

 

3. Release and Waiver by Buyer. For and in consideration of the covenants and
promises contained herein and in the Split-Off Agreement, the receipt and
sufficiency of which are hereby acknowledged, Buyer on behalf of himself and
his, heirs, permitted assigns, representatives and agents, if any (the “Buyer
Releasors”), hereby covenants not to sue and fully, finally and forever
completely releases the Released Parties of and from any and all claims,
actions, obligations, liabilities, demands and/or causes of action, of whatever
kind or character, whether now known or unknown which Buyer or any of the other
Buyer Releasors has or might claim to have against the Released Parties for any
and all injuries, harm, damages (actual and punitive), costs, losses, expenses,
attorneys’ fees and/or liability or other detriment, if any, whenever incurred
or suffered by Buyer or any of the other Buyer Releasors arising from, relating
to, or in any way connected with, any fact, event, transaction, action or
omission that occurred or failed to occur on or prior to the date of the
Closing.

 

4. Additional Covenants and Agreements.

 

(a) Each of Split-Off Subsidiary and Buyer, on the one hand, and Seller, on the
other hand, waives and releases the other from any claims that this Agreement
was procured by fraud or signed under duress or coercion so as to make this
Agreement not binding.

 

(b) Each of the parties hereto acknowledges and agrees that the releases set
forth herein do not include any claims the other party hereto may have against
such party for such party’s failure to comply with or breach of any provision in
this Agreement or the Split-Off Agreement.

 

(c) Notwithstanding anything contained herein to the contrary, this Agreement
shall not release or waive, or in any manner affect or void, any party’s rights
and obligations under the Split-Off Agreement or the Merger Agreement (as such
term is defined in the Split-Off Agreement.

 

5. Modification. This Agreement cannot be modified orally and can only be
modified through a written document signed by all of the parties.

 

6. Severability. If any provision contained in this Agreement is determined to
be void, illegal or unenforceable, in whole or in part, then the other
provisions contained herein shall remain in full force and effect as if the
provision that was determined to be void, illegal or unenforceable had not been
contained herein.

 

7. Expenses. The parties hereto agree that each party shall pay its respective
costs, including attorneys’ fees, if any, associated with this Agreement.

 

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



 

8. Further Acts and Assurances. Split-Off Subsidiary and Buyer agree that each
of them will act in a manner supporting compliance, including compliance by
their respective Affiliates, with all of their respective obligations under this
Agreement and, from time to time, shall, at the request of Seller, and without
further consideration, cause the execution and delivery of such other
instruments of release or waiver and take such other action or execute such
other documents as such party may reasonably request in order to confirm or
effect the releases, waivers and covenants contained herein, and, in the case of
any claims, actions, obligations, liabilities, demands and/or causes of action
that cannot be effectively released or waived without the consent or approval of
other persons or entities that is unobtainable, to use its best reasonable
efforts to ensure that the Seller Released Parties receive the benefits thereof
to the maximum extent permissible in accordance with applicable law or other
applicable restrictions, and shall perform such other acts which may be
reasonably necessary to effectuate the purposes of this Agreement. For the
purposes of this Agreement, an “Affiliate” is a person or entity that directly,
or indirectly through one or more intermediaries, controls or is controlled by,
or is under common control with, another specified person or entity.

 

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.

 

10. Entire Agreement. This Agreement,the Split-Off Agreement and the Merger
Agreement constitute the entire understanding and agreement of Seller, Split-Off
Subsidiary and Buyer and supersedes prior understandings and agreements, if any,
among or between Seller, Split-Off Subsidiary and Buyer with respect to the
subject matter hereof and thereof, other than as specifically referenced herein.
This Agreement does not, however, operate to supersede or extinguish any
confidentiality, non-solicitation, non-disclosure or non-competition obligations
owed by Split-Off Subsidiary or Buyer to Seller under any prior agreement.

 

[Signature Page Follows]

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have executed this General Release Agreement
as of the day and year first above written.

 

INNOCAP, INC.

 

By:

 

Name:

 

Title:

 

 

INNOCAP HOLDINGS, INC.

 

By:

 

Name:

 

Title:

 

 

BUYER:

 

 

Paul Tidwell

 

 

UNIQUE LOGISTICS HOLDINGS, INC.

 

By:

 

Name:

Title:

 

 

 

--------------------------------------------------------------------------------

3